Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment after non-final office action on August 12, 2021 is acknowledged.  Claims 1-14, 16 and 29 were canceled and claim 15 was amended.  Claims 15, 17-28 are pending in the instant application.  
The restriction requirement was deemed proper and made FINAL in a previous office action.  The restriction is deemed proper and is made FINAL in this office action.  Claims 17, 19, 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claims 15, 18, 20-22 and 25-28 are examined on the merits of this office action.

Withdrawn Rejections
The objection to the specification is withdrawn in view of amendment of the claims filed August 12, 2021.

The rejection of claim 15, 18, 20-22 and 25-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of amendment of the claims filed August 12, 2021.
The rejection of claim(s) 15-16, 18,  20-22 and 25-26 under 35 U.S.C. 102(a)(1) as being anticipated by Wong (US20140255377 A1) as evidenced by Seyfried (Carcinogenesis vol.35 no.3 pp.515–527, 2014) is withdrawn in view of amendment of the claims filed August 12, 2021.

Cheng (US20050244398 A1) as evidenced by Seyfried (Carcinogenesis vol.35 no.3 pp.515–527, 2014) is withdrawn in view of amendment of the claims filed August 12, 2021.

The rejection of claim(s) 15-16, 18,  20-22 and 25-28 under 35 U.S.C. 103 as being unpatentable over Wong (US20140255377 A1) as evidenced by Seyfried (Carcinogenesis vol.35 no.3 pp.515–527, 2014) in view of Cheng (US20050244398 A1) is withdrawn in view of amendment of the claims filed August 12, 2021.


Maintained/Revised Rejections
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 18, 20-22 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of specific metabolic abnormalities/disorders does not reasonably provide enablement for prevention of the conditions listed in instant claims 15 and 18.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.

(1) The nature of the invention and (2) the breadth of the claims:
	
The claims are drawn to “A method of treating at least one condition selected from the group consisting of obesity, a metabolic disorder, and a related complication in a subject in need thereof comprising the step of administering a therapeutically effective amount of an arginine depleting agent to the subject” (see claim 15).  Claim 15 was further amended to recite “wherein the metabolic disorder is selected from the group consisting of obesity, glucose intolerance, hyperglycemia, diabetes mellitus and the related complication is one or more conditions selected from the group consisting of diabetic nephropathy, diabetic retinopathy, diabetic vasculopathy, diabetic neuropathy, hypercholesterolemia, dyslipidemia, steatosis, steatohepatitis, fibrosis, cirrhosis, inflammation, hypertension, cardiovascular disease, and whitening of brown fat”.  Regarding “treating”, Applicants define treatment to encompass prevention (see paragraph 0130, PGPUB).
“Metabolic disorders” encompasses and disease or disorder that has a metabolic component which is a vast number of disorders.  For example, Healthline (Nutrition and Metabolism Disorders, http://www.healthline.com/health/nutrition-metabolism-disorders, accessed on 2/19/2017, cited previously) states "A metabolic disorder occurs when the metabolism process fails and causes the body to have either too much or too little of the essential substances needed to stay healthy.  Our bodies are very sensitive to errors in metabolism. The body must have amino acids and many types of proteins to perform all of its functions. For example, the brain needs calcium, potassium and sodium to generate 
Applicant is not enabled for prevention of any metabolic disorder or related complication listed in instant claim 15 (which doesn’t require that the patient actually have a metabolic disorder) given the breadth of the genus, the various pathological mechanisms and modes of treatment required by the differing disorders.    

(3) The state of the prior art and (4) the predictability or unpredictability of the art:  
Medline states "A metabolic disorder occurs when the metabolism process fails and causes the body to have either too much or too little of the essential substances needed to stay healthy.  Our bodies are very sensitive to errors in metabolism. The body must have amino acids and many types of proteins to perform all of its functions. For example, the brain needs calcium, potassium and sodium to generate electrical impulses, and lipids (fats and oils) to maintain a healthy nervous system.  Metabolic disorders can take many forms. For instance: a missing enzyme or vitamin that is necessary for an important chemical reaction abnormal chemical reactions that hinder metabolic processes disease in the liver, pancreas, endocrine glands or other organs involved in metabolism nutritional deficiencies.”  There are a vast number of “metabolic disorders” with varying causes and mechanisms of pathogenesis.   Healthline 

(5) The relative skill of those in the art:
The relative skill of those in the art is high.

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples: 

Applicants reduce to practice the following: Example 14 discloses use of SEQ ID NO: 75 (BHA, an arginase protein) in mice for arginine depletion.  Examples 15-16 uses ABD-rhARG (SEQ ID NO: 14, human arginase) and SEQ ID NO: 50 (human arginase-ABD094) in mice for depletion of arginine.   Example 17 shows that treatment with SEQ ID NO: 50 reduced fat mass, suppressed lipogenesis and 
However, there is insufficient disclosure to reasonably predict that the arginine depleting agents of the instant claims (especially in light of the prior art showing unpredictability with regards to arginine levels, arginine depleting agents and obesity) would be capable of preventing any of the metabolic disorders/related complications listed in instant claim 15.

(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to vast number of metabolic disorders, the varying pathological manifestations and numerous factors that may contribute to development of metabolic disorders/related complications, and the high unpredictability in the art as evidenced therein (i.e. type 1 diabetes cannot be prevented), and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.

Response to Applicant’s Arguments
Applicants argue “Firstly, Claim 15 has been amended to incorporate the subject matter of Claim 16. As amended, Claim 15 recites a list of metabolic disorders and related complications that an arginine depleting agent is capable of treating. In addition, Applicants have clearly shown the therapeutic efficacy of arginine depleting agents for treating metabolic disorders and related complications such as obesity, insulin resistance, glucose intolerance, hyperglycemia, hyperinsulinemia, hyperleptinemia, hypercholesterolemia, dyslipidemia, hypertriglyceridemia, hyper-free fatty acidemia, whitening of brown fats, fibrosis, deregulation of fatty acid oxidation in brown adipose tissues, inflammation, cirrhosis, steatosis, steatohepatitis, diabetes mellitus, hypertension and cardiovascular diseases (see paragraphs [00312]-[00364] of the specification and Figures 15-58 of the drawings). As established in the Examples, Applicants have shown that arginine depleting agents have high therapeutic efficacy against obesity, specific metabolic disorders and related complications associated with obesity and the specified metabolic disorders. Therefore, Applicants respectfully submit that the amended Claim 15 provides the guidance to enable any person skilled in the art to which it pertains, to make and/or use the invention commensurate in scope with these claims and reconsideration is respectfully requested. Claims 18, 20-22 and 25-28 are consequently also enabling by virtue of dependency on amended Claim 15.
Applicant’s arguments have been fully considered but not persuasive.  The Examiner would like to point out that Applicants specifically define treatment to encompass prevention (see paragraph 0130, PGPUB).  In particular, Applicant’s specification states “As used herein, the terms "treat", "treating", "treatment", and the like refer to reducing or ameliorating a disorder/disease and/or symptoms associated therewith… In certain embodiments, treatment includes prevention of a disorder or condition, and/or symptoms associated therewith. The term "prevention" or "prevent" as used herein refers to any action that inhibits or at least delays the development of a disorder, condition, or symptoms associated therewith. Prevention can include primary, secondary and tertiary prevention levels, wherein: a) primary prevention avoids the development of a disease; b) secondary prevention activities are aimed at early disease treatment, thereby increasing opportunities for interventions to prevent progression of the disease and emergence of symptoms; and c) tertiary prevention reduces the negative impact of an already established disease by restoring function and reducing disease-related complications” (See paragraph 0130).  Applicants are not enabled for prevention of the metabolic diseases and related complications as listed in instant claim 15.  Healthline states that “Metabolic disorders are highly complex and rare. Even so, they are the subject of ongoing research, which is also helping scientists to better understand the underlying causes of more common problems such as lactose, sucrose, and glucose intolerance, and the overabundance of certain proteins.”  Importantly, prevention of all of the metabolic disorders and related complications listed in clam 15 is unpredictable.  For example, Diabetes mellitus encompasses type 1 and type 2 diabetes.  Type 1 diabetes is not considered a preventable condition 
Considering the state of the art as discussed by the references above, particularly with regards to vast number of metabolic disorders, the varying pathological manifestations and numerous factors that may contribute to development of metabolic disorders/related complications, and the high unpredictability in the art as evidenced therein (i.e. type 1 diabetes cannot be prevented), and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.

New Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 20-22 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong (US20140255377 A1) as evidenced by Daher ((Tex Heart Inst J 2012;39(2):190-8).
*Please note that Applicants have defined treatment to encompass “preventing” (see paragraph 00130, PGPUB).  Thus, the patient population is not required to have obesity, a metabolic disorder or a related complication.  Any patient in need of preventing one of the disorders listed in instant claim 15 would meet the limitations of the instant claims.
	Wong discloses a method of treating arginine-dependent diseases (see claim 17) such as cancer (claim 15) comprising administering a therapeutically effective amount of an arginine depleting agent fused to albumin (see claims 15 and 1).   As evidenced by Daher (Tex Heart Inst J 2012;39(2):190-8) cancer patients are considered patients in need of preventing cardiovascular disease.  Thus, the method of Wong anticipates instant claim 15.  Regarding claim 20, Wong teaches wherein the arginine level is below 50 µm (see figure 11).   Regarding claims 21-22, Wong teaches wherein the arginine depleting agents is an arginine catabolic enzyme and in particular, an arginine deiminase protein (see claim 1).  
	Regarding claims 25-26, Wong teaches wherein the arginine deiminase protein comprises an albumin binding domain/polypeptide (see claims 1 and 15).
Response to Applicant’s Arguments
Applicant argues “Claim 15 is amended to recite specific metabolic disorders and related complications. As amended, Claim 15 does not recite cancer, thus the teachings by Wong and Cheng do not anticipate Claim 15”.
Applicant’s arguments have been fully considered but not found persuasive.   Applicants amended claim 15 to include “wherein the metabolic disorder is selected from obesity….wherein the one or more conditions selected from…hypertension, cardiovascular disease…” (See claim 15).  Thus, instant claim 15 encompasses prevention of cardiovascular disease in a patient in need thereof.  As stated above, Applicants have defined treatment to encompass “preventing” (see paragraph 00130, PGPUB).  Thus, the patient population is not required to have obesity, a metabolic disorder or a related 
	Wong discloses a method of treating arginine-dependent diseases (see claim 17) such as cancer (claim 15) comprising administering a therapeutically effective amount of an arginine depleting agent fused to albumin (see claims 15 and 1).   As evidenced by Daher (Tex Heart Inst J 2012;39(2):190-8) cancer patients are considered patients in need of preventing cardiovascular disease.  Thus, the method of Wong anticipates instant claim 15.  

Claim(s) 15 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US20050244398 A1) as evidenced by Daher ((Tex Heart Inst J 2012;39(2):190-8).
*Please note that Applicants have defined treatment to encompass “preventing” (see paragraph 00130, PGPUB).  Thus, the patient population is not required to have obesity, a metabolic disorder or a related complication. 
	Cheng discloses a method of treating human malignancies (claims 24-26) comprising administering a therapeutically effective amount (an amount effective to decrease arginine) of the arginine depleting agent human arginase (see claims 24-26 and 15-16).   As evidenced by Daher (Tex Heart Inst J 2012;39(2):190-8) cancer patients are considered patients in need of preventing cardiovascular disease.  Thus, the method of Cheng anticipates instant claim 15.  Regarding claim 20, Cheng teaches wherein the arginine level is below 10 µm (see paragraph 0055, lines 19-20).   Regarding claims 21-22, Cheng teaches wherein the arginine depleting agents is an arginine catabolic enzyme and in particular, a human arginase 1 protein (see claim 24).  
Response to Applicant’s Arguments
	Applicants argue that “Applicants respectfully submit that Wong and Cheng do not teach or suggest the above-recited features of the claims. Neither Wong nor Cheng teaches, discloses or suggests the treatment of obesity, the recited metabolic disorders or the related conditions in amended Claim 15. Rather, Wong and Cheng are solely concerned with cancer. While the Examiner asserts that cancer is a metabolic disease based on the teaching of Seyfried, obesity, glucose intolerance, hyperglycemia and diabetes mellitus as well as the recited related complications are diseases with vastly different etiology to cancer. In the absence of any guidance, a person skilled in the art would not reasonably expect that a method of treating cancer would be effective in treating obesity or a metabolic disorder or the related conditions as currently recited in Claim 15. Indeed, Applicants submit that a person skilled in the art would not look to Wong or Cheng in an attempt to arrive at the present invention of a method of treating the conditions or related conditions in Claim 15.
Applicant’s arguments have been fully considered but not found persuasive.   Applicants amended claim 15 to include “wherein the metabolic disorder is selected from obesity….wherein the one or more conditions selected from…hypertension, cardiovascular disease…” (See claim 15).  Thus, instant claim 15 encompasses prevention of cardiovascular disease in a patient in need thereof.  As stated above, Applicants have defined treatment to encompass “preventing” (see paragraph 00130, PGPUB).  Thus, the patient population is not required to have obesity, a metabolic disorder or a related complication.  Any patient in need of preventing one of the disorders listed in instant claim 15 would meet the limitations of the instant claims.
Cheng discloses a method of treating human malignancies (claims 24-26) comprising administering a therapeutically effective amount (an amount effective to decrease arginine) of the arginine depleting agent human arginase (see claims 24-26 and 15-16).   As evidenced by Daher (Tex Heart Inst J 2012;39(2):190-8) cancer patients are considered patients in need of preventing cardiovascular disease.  Thus, the method of Cheng anticipates instant claim 15.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15, 20-22 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US20140255377 A1, cited previously) as evidenced by Daher ((Tex Heart Inst J 2012;39(2):190-8) in view of Cheng (US20050244398 A1, cited previously).
*Please note that Applicants have defined treatment to encompass “preventing” (see paragraph 00130, PGPUB).  Thus, the patient population is not required to have obesity, a metabolic disorder or a related complication. 
Wong discloses a method of treating arginine-dependent diseases (see claim 17) such as cancer (claim 15) comprising administering a therapeutically effective amount of an arginine depleting agent fused to albumin (see claims 15 and 1).   As evidenced by Daher (Tex Heart Inst J 2012;39(2):190-8) cancer patients are considered patients in need of preventing cardiovascular disease.  Thus, the method of Wong anticipates instant claim 15.  Regarding claim 20, Wong teaches wherein the arginine level is claims 21-22, Wong teaches wherein the arginine depleting agents is an arginine catabolic enzyme and in particular, an arginine deiminase protein (see claim 1).  
	Regarding claims 25-26, Wong teaches wherein the arginine deiminase protein comprises an albumin binding domain/polypeptide (see claims 1 and 15).
	Wong is silent to wherein the arginine depleting enzyme is human arginase I fused to the Albumin binding domain.
	However, Cheng teaches a method of treating human malignancies (claims 24-26) comprising administering a therapeutically effective amount of the arginine depleting agent human arginase (see claims 24-26 and 15-16).   Cheng teaches wherein the arginine level is below 10 µm (see paragraph 0055, lines 19-20).   Cheng teaches wherein the arginine depleting agents is an arginine catabolic enzyme and in particular, a human arginase 1 protein (see claim 24, figure 2B).  Cheng teaches that human arginase I has sufficiently high enzymatic activity and stability to maintain adequate arginine depletion in a patient (See abstract).
	It would have been obvious before the effective filing date of the claimed invention to use the human arginase I protein of Cheng for depleting arginine and treating cancer in the method of Wong.  One of ordinary skill in the art would have been motivated to do so given that human arginase 1 is stable and is effective at depleting serum arginine in patients.  There is a reasonable expectation of success given that Cheng teaches using human arginase 1 as an arginine depleting agent for treatment of cancer and it was effective at doing so.
	Regarding claim 28, instant SEQ ID NO: 49 is an ABD linked to human arginase I with a 6XHis tag.  Wong in view of Chen disclose instant SEQ ID NO: 49 given that SEQ ID NO: 40 of Wong teaches the same 6XHis Tag, linker, ABD and Poly-N (see Figure 3, SEQ ID NO:40).  Chen teaches the identical human arginase I peptide found in instant SEQ ID NO: 49 (see Figure 2B).  Thus, the combined teachings of Wong in view of Chen teach instant SEQ ID NO: 49.
Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15, 20-22 and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14  of U.S. Patent No. 9803185 As evidenced by Daher (Tex Heart Inst J 2012;39(2):190-8).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A method of treating at least one condition selected from the group consisting of obesity, a metabolic disorder, and a related complication in a subject in need thereof comprising the step of administering a therapeutically effective amount of an arginine depleting agent to the subject” (claim 15).  The instant application further claims “wherein the metabolic disorder is selected from the group consisting of obesity, glucose intolerance, hyperglycemia, diabetes mellitus and the related complication is one or more conditions selected from the group consisting of diabetic nephropathy, diabetic retinopathy, diabetic vasculopathy, diabetic neuropathy, hypercholesterolemia, dyslipidemia, steatosis, steatohepatitis, fibrosis, cirrhosis, hypertension, cardiovascular disease, and whitening of brown fat” (See claim 15); wherein the arginine concentration in the subject's serum is maintained below 50 uM (claim 20); herein the arginine catabolic enzyme is an arginase protein, an 
*Please note that Applicants have defined treatment to encompass “preventing” (see paragraph 00130, PGPUB).  Thus, the patient population is not required to have obesity, a metabolic disorder or a related complication. 
US Patent No. ‘185 claims “A method of treating a cancer or inhibiting arginine-dependent tumor growth in a subject comprising administering an albumin-binding arginine deiminase fusion protein to the patient weekly or biweekly to reduce the availability of circulating arginine” (see claim 1).  
As evidenced by Daher (Tex Heart Inst J 2012;39(2):190-8) cancer patients are considered patients in need of preventing cardiovascular disease.  Regarding claim 20, US Patent. No. ‘185 discloses wherein the arginine level is below 50 µm (see figure 11) and this property is inherent to the drug and the therapeutically effective concentration which is found in instant claim 9.   Regarding instant claims 21-22, US Patent NO. ‘185 claims wherein the arginine depleting agents is an arginine catabolic enzyme and in particular, an arginine deiminase protein (see claim 1).  
	Regarding claims 25-26, US Patent NO. ‘185 teaches wherein the arginine deiminase protein comprises an albumin binding domain/polypeptide (see claim 1).
	Claims 1-14 of US Patent No. ‘185 are anticipatory over instant claims 15, 20-22 and 25-26.




Response to Applicant’s Arguments
Applicant argues that “Claim 15 is amended for clarity to recite a method of treating obesity, a metabolic disorder comprising one or more conditions selected from the group consisting of obesity, glucose intolerance, hyperglycemia and diabetes mellitus or one or more specific related complications. As amended, Claim 15 does not recite cancer. As submitted in the foregoing, obesity, glucose intolerance, hyperglycemia and diabetes mellitus as well as the recited related complications as currently recited in Claim 15 are diseases with vastly different etiology to cancer. In the absence of any guidance, a person skilled in the art would not reasonably expect that a method of treating cancer would be effective in treating the conditions recited in Claim 15.
Applicant’s arguments have been fully considered but not found persuasive.   Applicants amended claim 15 to include “wherein the metabolic disorder is selected from obesity….wherein the one or more conditions selected from…hypertension, cardiovascular disease…” (See claim 15).  Thus, instant claim 15 encompasses prevention of cardiovascular disease in a patient in need thereof.  As stated above, Applicants have defined treatment to encompass “preventing” (see paragraph 00130, PGPUB).  Thus, the patient population is not required to have obesity, a metabolic disorder or a related complication.  Any patient in need of preventing one of the disorders listed in instant claim 15 would meet the limitations of the instant claims.
US Patent No. ‘185 claims “A method of treating a cancer or inhibiting arginine-dependent tumor growth in a subject comprising administering an albumin-binding arginine deiminase fusion protein to the patient weekly or biweekly to reduce the availability of circulating arginine” (see claim 1).  
As evidenced by Daher (Tex Heart Inst J 2012;39(2):190-8) cancer patients are considered patients in need of preventing cardiovascular disease. Thus, the method of US Patent No. ‘185 anticipates instant claim 15.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654